Decree affirmed. The plaintiff seeks, inter alia, a declaratory determination as to whether a general bid submitted by the lowest bidder for a public construction contract was in vio-*767lotion of G. L. c. 149, §§ 44A-44L, as amended. There is a statement of agreed facts, which we need not recite. The trial judge ruled that there was no violation of the statute by the bidder, and decreed that the plaintiff “shall not hold invalid nor reject the general bid of . . . [the bidder] because of any claimed invalidity of ... [a certain subbid] or because of any error in the list of subbidders prepared by the awarding authority.” The defendant Cardarelli Construction Co., Inc., the next lowest general bidder, appealed. The judge’s findings of fact, rulings of law, and order for decree comprise a full and accurate treatment of the issues, and require no separate discussion by us. We are satisfied that there was no error.
John E. Lecomte for Cardarelli Construction Co., Inc.
Morris N. Gould for Alexander Associates, Inc.
Frank W. Kilburn, Town Counsel, for the plaintiff.